— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered September 9, 1985, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s motion for a severance (People v Bornholdt, 33 NY2d 75, 87, cert denied sub nom. Victory v New York, 416 US 905). There was not such a substantial difference in the quantity and quality of the evidence which the prosecution presented with respect to the defendant and the codefendants as to require a separate trial in the proper administration of justice (see, People v Larkin, 135 AD2d 834; People v Griffin, 135 AD2d 730; see also, People v Kampshoff, 53 AD2d 325, 337-338, cert denied 433 US 911; cf., People v Pilon, 30 AD2d 365, 367-368).
We have considered the defendant’s remaining contentions, including his claim that the sentence imposed was excessive, and find them to be without merit. Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.